Citation Nr: 1509266	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for jungle rot, bilateral feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from January 1967 to January 1971.  He had additional service in the U.S. Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The instant matters were previously before the Board in February 2014, at which time they were remanded for further development.  Among other reasons, it was determined that remand was warranted to afford the Veteran VA examinations in connection with his claims.  Notably, on remand, the Veteran's claims folder was converted from a paper claims folder to a paperless claims folder.  A review of the Veteran's VBMS file that is currently before the Board (as of February 26, 2015) reveals that it contains two document entries containing VA treatment records pertaining to another veteran.  The two entries dated February 27, 2004, and entitled "Medical Treatment Record - Government Facility" contain the following notation in the subject line, which appears to have been made by someone at the agency of original jurisdiction (AOJ): "Disregard - Incorrect Veteran."  (The Board notes that the Veteran's VBMS file had also contained two document entries containing service personnel records that also pertained to another veteran.  Those entries have since been disassociated with this Veteran's VBMS file and the Board's Paperless Appeals Office has been notified as to the presence of additional records belonging to another veteran but contained in this Veteran's VBMS file.)  It is unclear to the Board why those records were not removed from the Veteran's VBMS file by the AOJ when it was discovered that they belonged to another veteran.

In April 2014, the Veteran was afforded a VA examination in connection with his claim of service connection for a low back disability.  The examiner indicated that she had reviewed the Veteran's VBMS file, as well as the records contained in the Computerized Patient Record System (CPRS).  Based on such review, the examiner indicated a diagnosis of lumbosacral spine degenerative disc disease with spondylosis, per imaging studies conducted in 2010.  The examiner also referred to three treatment entries dated in February and March 2010, showing treatment related to the lumbar spine and indicating that x-rays had been taken on February 23, 2010.  A review of the VA treatment records contained in the VBMS file that do in fact pertain to the Veteran, however, fails to reveal any treatment records dated in February or March 2010.  They also not contain the report of any imaging studies conducted in February 2010.  Rather, it appears that the VA examiner reviewed the VA treatment records pertaining to another veteran that were erroneously associated with this Veteran's VBMS file, as those records indicate that that veteran underwent a lumbar spine computed tomography (CT) scan on February 23, 2010, the report of which revealed the findings recorded by the VA examiner in her 2014 examination report.  

Given that the VA examiner's opinion was based, at least in part, on evidence pertaining to another veteran, the opinion is not adequate for evaluation purposes.  Further, because imaging studies were not conducted as part of the April 2014 VA examination and because it is not clear from the Veteran's VA treatment records whether he has in fact been diagnosed as having a lumbar spine disability, to include degenerative disc disease, the Board finds that the Veteran should be scheduled for another VA examination to determine the likelihood that the Veteran has a low back disability related to service.

The Board also finds is proper to remand the Veteran's claims of service connection for hypertension and jungle rot to ensure that the etiology opinions rendered with respect to those disabilities are based solely on records pertaining to the Veteran.  Although it does not appear from the examination reports that the examiner relied on information contained in the treatment records pertaining to another veteran, the erroneous association of those records with the Veteran's VBMS file causes the Board to question the adequacy of all opinions rendered.  Further, it is unclear from the VA examiner's report whether there are VA treatment records that have not been associated with the Veteran's VBMS and/or Virtual VA files.  Regarding the Veteran's hypertension, the examiner stated that "CPRS medical notes indicate the condition was diagnosed in 2008."  It is unclear whether the examiner was referring to an actual VA record dated in 2008 showing a diagnosis of hypertension or to later dated VA treatment records, such as a July 2013 treatment note wherein it was indicated that the Veteran was followed by a private provider for his hypertension, which had been diagnosed five years prior.  It would seem that the latter would be more likely, as that treatment note also indicated that that was the Veteran's first visit to the VA clinic in eight years; however, the Board cannot be sure as it does not have access to records maintained in the CPRS.  Thus, further development, as set forth below, should be undertaken on remand.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for the private physician who treated him for his hypertension.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

The AOJ should also ensure that all VA treatment records have been associated with the Veteran's VBMS file.  This includes all CAPRI and CPRS records.  The Board is particularly interested in determining whether there are outstanding records dated in 2007 and 2008.  In particular, the Veteran reported during his 2014 VA examination that he had received treatment related to his back and the Tallahassee, Florida VA outpatient clinic (OPC) in 2007.  The AOJ should attempt to verify with the Tallahassee clinic the dates of treatment pertaining to the Veteran.  If there is no record of the Veteran having been seen there for treatment in 2007 and/or 2008, the Tallahassee OPC should provide a negative response, which should response should be documented in the claims file.

2.  The AOJ must review the Veteran's VBMS file and ensure that all records contained therein pertain only to the Veteran.  If the two entries dated February 27, 2004, and entitled "Medical Treatment Record - Government Facility" that pertain to another veteran have not been disassociated with the Veteran's VBMS file, the AOJ should undertake measures to ensure that these records are removed from the Veteran's VBMS and that they are associated with the correct veteran's claims file.

3.  After the development ordered in paragraphs 1 and 2 above is completed, schedule the Veteran for a VA orthopedic examination in connection with his claim of service connection for a low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies, to include imagining studies, should be conducted and the reports of any such tests or studies should be included in the claims folder.

The examiner should then review the entire record, take a detailed history from the Veteran, and identify all current back disabilities of the lumbar spine.  As to any diagnosed disability related to the low back, the examiner should provide an opinion as to whether it is at least as likely as not that that disability is related to the Veteran's military service, to specifically include the lumbar strain sustained therein. 

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

4.  After the development ordered in paragraphs 1 and 2 above is completed, the AOJ should contact the VA examiner who examined the Veteran in April 2014 in connection with his claims for hypertension and jungle rot and obtain from her an addendum to her examination report.  The examiner should be asked to again review the record and to state whether anything of record causes her to change her previous opinions in any way.  

With regard the Veteran's hypertension, the examiner should state what document she relied upon to conclude that the Veteran was first diagnosed with hypertension in 2008.  The examiner should also comment on the STR dated on January 26, 1967, that recorded the Veteran's blood pressure to be 180/80.  The examiner should state why or why not this does not support a finding of hypertension in service.

(If the April 2014 VA examiner is no longer available, the claims folder should be forwarded to another VA clinician who should be asked to review the record and provide opinions as to the likelihood that the Veteran's hypertension of bilateral foot condition is attributable to active military service.  The clinician must consider that Veteran's lay statement regarding the onset and continuity of symptoms, and should comment on the evidence outlined above.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.)

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for a low back disability, hypertension, and jungle rot.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

